02-11-157-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00157-CV
 
 



Hung Thien


 


APPELLANT




 
V.
 




John Basweti


 


APPELLEE



 
 
----------
 
FROM THE 67th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Hung Thien attempts to appeal from a final judgment in favor of Appellee John
Basweti.  The trial court signed the judgment on March 30, 2011.  Thien did not
file a post-judgment motion extending the deadline to file the notice of
appeal, so the notice of appeal was due by April 29, 2011, but was filed on May
2, 2011.  See Tex. R. App. P. 26.1(a)(1)–(4).
          Because
Thien’s notice of appeal appeared to be untimely, we notified him on May 10,
2011, of our concern that this court may not have jurisdiction over the
appeal.  We informed him that unless he or any party desiring to continue the
appeal filed with the court, on or before May 20, 2011, a response showing a
reasonable explanation for the late filing of the notice of appeal or advising
the court that the notice of appeal was properly mailed on or before the due
date, the appeal would be dismissed for want of jurisdiction.  See Tex.
R. App. P. 9.2(b), 10.5(b), 26.3(b), 42.3(a).  We have received no
response.
          The
times for filing a notice of appeal are jurisdictional in this court, and
absent a timely filed notice of appeal or an extension request, we must dismiss
the appeal.  See Tex. R. App. P. 25.1(b); Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997).  Because Thien did not timely file his notice
of appeal, we dismiss the appeal for want of jurisdiction.  See Tex. R.
App. P. 42.3(a), 43.2(f).
 
 
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED:  July 21, 2011




[1]See Tex. R. App. P. 47.4.